THIS MATTER came before the Court on Appellee's April 24, 1989, Petition for Rehearing, filed pursuant to Local Rule of Appellate Procedure 40(a). . Appellee by its motion seeks. clarification of the Court's April 16, 1989, Opinion, which* included the following language:
We find this appeal to have been wholly without merit and clearly frivolous. We therefore order sanctions of $2,500 plus double costs to be paid equally by attorney Cushnie and his client Camacho.
The panel finds that no response or oral argument of this motion is necessary, since only clarification of the language in the Opinion is sought. LRAP 40(a).
Local Rule of Appellate Procedure 38 provides that:
If this Court shall determine that an appeal is frivolous, it may award just damages and single or double costs to .the appellee, including attorney's fees.
The appellate panel, in its Opinion of April 16, 1989, intended to award Appellee double costs and double attorney's fees *975incurred by appellee up to the date of the Opinion as just damages. The $2,500 sanction is hereby withdrawn.
Therefore, the Opinion of April 16, 1989, is hereby amended by striking lines 1-4, page seven (7), and substituting in their place the following languages
The appellee is therefore awarded double costs and double attorney's fees. Attorney Cushnie and ■ his client, Juan B. Camacho, shall be jointly and severally liable for the costs and fees awarded. A bill for costs and an affidavit for fees shall be submitted by Appellee and settled by the Presiding Judge.
Appellee shall submit its cost bill and fees affidavit within fourteen (14) days of the date this Order is filed.
XT IS SO ORDERED.
DATED this 30th day of _August_, 1989.
[[Image here]]